Citation Nr: 1611800	
Decision Date: 03/23/16    Archive Date: 03/29/16

DOCKET NO.  09-18 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran became a member of the Army National Guard in March 1979, and he had an initial period of active duty for training from April 1979 to June 1979.  Thereafter, he continued in the National Guard until he was called to active duty and served from July 2006 to November 2007.  This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, that, in pertinent part, denied the appellant's claims of entitlement to service connection for sleep apnea.

In June 2012, a Travel Board hearing was held at the RO before the undersigned, pursuant to 38 U.S.C.A. § 7107.  A transcript of that hearing has been associated with the claims file.  

The Board subsequently remanded the case for additional development in October 2012 and again in August 2015.  The case has now been returned to the Board for appellate review.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board previously remanded the claim for development including VA examination to address the likelihood that the Veteran's diagnosed sleep apnea was caused or aggravated by his service-connected PTSD (posttraumatic stress disorder).  Pursuant to the Board's first remand, a March 2013 VA examination and an April 2013 addendum addressed questions of onset in service or causation by PTSD, but did not address the question of aggravation by PTSD.  Hence, the Board remanded the claim a second time in August 2015.  

The Veteran submitted multiple articles in November and December of 2015 addressing a correlation between PTSD or other anxiety disorders and sleep disorders including sleep apnea.  The Veteran also submitted a letter from T.M.C., "Ed.D., LPC, LMFT," who opined as to a link between the Veteran's PTSD and his sleep apnea.  However, T.M.C. is not a medical doctor, and hence does not appear to possess the requisite expertise to address the causal factors implicated for a medical condition such as sleep apnea.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  This professional's doctorate in education ("Ed.D.") and his licenses to practice counseling ("LPC") and marriage and family therapy ("LMFT") do not suggest that T.M.C. has the requisite medical knowledge or expertise to render the opinions needed in this case.  

Nonetheless, these articles and this opinion do present questions of medical knowledge pointing to such a causal link between PTSD and sleep apnea.  Such medical knowledge as reflected in the submitted literature was not appropriately considered by the November 2015 VA examiner when she provided a negative opinion on the etiology of the Veteran's claimed sleep apnea and opined against a causal link based on an asserted "lack of current evidence-based knowledge in the medical community" as to such a causal link between PTSD and sleep apnea.

The Board accordingly finds the November 2015 inadequate for failing to consider or address available medical literature on the subject.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  Hence, the case should be returned to this examiner for a medical addendum opinion informed by review of the submitted medical evidence and literature.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Parenthetically, the Board notes the submitted copies of prior Board decisions where service connection is granted based on a causal link between PTSD and sleep apnea.  However, Board decisions are non-precedential, in part because findings of fact upon which they are based are inherently specific to the particular case which is decided.  38 C.F.R. § 20.1303 (2015).  

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran and his authorized representative the opportunity to submit additional evidence or argument in furtherance of the appealed claim. 

2. Obtain any additional outstanding VA medical treatment records from all facilities used by the Veteran since August 2015.  Also obtain any outstanding private records.  

3. To the extent an attempt to obtain any of these records is unsuccessful, the claims file must contain documentation of the attempts made.  The Veteran and his representative must also be informed of the negative results and be given an opportunity to secure any records.

4. After completing any additional notification and/or development action deemed warranted by the record, return the record to the VA examiner who reviewed the record and provided opinions in November 2015 addressing the Veteran's claimed sleep apnea.  The purpose of the review is for an addendum opinion addressing additional evidence and medical literature on the subject of possible links, based on causation or aggravation, between the Veteran's service-connected posttraumatic stress disorder (PTSD) and his claimed sleep apnea.  

Accordingly, the examiner should explicitly consider in the addendum report the medical literature added to the record in November 2015 and December 2015 as well as the letter submitted by the Veteran's psychotherapist T.M.C., also in December 2015, as well as literature attached to and referenced by the Veteran's representative in the appellate brief submitted into the record in February 2016.  

The examiner should not consider submitted copies of Board decisions pertaining to other Veterans, because facts pertaining to those Veterans are different from those of this case and because VA regulations dictate that Board decisions are non-precedential.  38 C.F.R. § 20.1303 (2015).  

The examiner must be advised that the opinion requested need not "unequivocally state that the Veteran's [obstructive sleep apnea] is directly [service connected]," as the November 2015 opinion by the VA examiner suggested.  Rather, the question to be answered is whether it is "at least as likely as not (50 percent or higher probability)" that the claimed sleep apnea developed in service or is causally related to service or to service-connected disability.  The examiner is also hereby advised that her understanding, as stated in the November 2015 examination report, that "direct [service connection] for [obstructive sleep apnea] cannot be granted unless a sleep study was obtained while still on active duty or within a year thereafter" is also incorrect.  Rather, the opinion of the VA examiner, informed by the evidence of record inclusive of the Veteran's own self-report of his symptoms in service and following service, may serve to support onset of sleep apnea in service or a causal link to service or to a service-connected disability.   

With due consideration of all of the above, the examiner should address all of the following: 

      (a)  Briefly address what is known about the causes, initial manifestations, and clinical course of sleep apnea, particularly as this may pertain to any causal relationship to PTSD or anxiety disorders more generally?
      
      (b) Is it at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea developed in service or is otherwise causally related to service?
      
      (c) Is it at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea was caused or aggravated (permanently increased in severity beyond its natural course) by the Veteran's PTSD?
      
      (d) Provide a complete rationale (explanation) for all opinions expressed.  

5. The RO or Appeals Management Center (AMC) should ensure that all of the above instructions are followed, to include ensuring that the VA examiner provided the requested opinions as instructed.  

6. If another VA examination is deemed necessary, the Veteran must be informed of the importance of reporting and of the possible adverse consequences of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2015).  A copy of the notification letter advising the Veteran of the time, date, and location of any needed examination must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report to any needed examination, the claims folder must indicate whether the notification letter was returned as undeliverable.

7. After completing the above actions, and any additional development deemed necessary, the RO must readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




